DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 2 and 11 and the addition of claims 12-20 have been made of record. Claim 7 is cancelled.
Claims 2-6 and 8-20 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 19 .
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claim 2, 5-8 under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Di Schiena ( US 2012/0202767) and Pierce et al. (IDS, WO 92/14480) is withdrawn in view of applicant’s amendments to claim 2 that recites a new limitation “formulated as a hydrogel”. However, upon further consideration a new ground of rejection is made under 35 USC 103 over Bar-Shalom (IDS, Canadian application 2020200) in view of Xu et al. (Soft. Matter, 2012, 8: 3280-3294), Di Schiena (US 2012/0202767) and Pierce et al. (IDS, WO 92/14480).
The rejection of claims 2-8 under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Di Schiena (US 2012/0202767) and Pierce et al. (WO 92/14480) as applied to claims 2 and 5-8 above, and further in view of Fiala (US 20100015217) is withdrawn in view of applicant’s amendments to claim 2 as set forth above. However, upon further consideration a new ground of rejection is made under 35 USC 103 over Bar-Shalom (IDS, Canadian application 2020200) in view of Xu et al. (Soft. Matter, 2012, 8: 3280-3294), Di Schiena (US 2012/0202767) and Pierce et al. (IDS, WO 92/14480), and Fiala (US 20100015217).

The rejection of claims 2, 5-8 and 11 under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Di Schiena (US 2012/0202767) and Pierce et al. (WO 92/14480) as applied to claims 2 and 5-8 above, and further in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875) is withdrawn in view of applicant’s amendments to claim 2 as set forth above. However, upon further consideration a new ground of rejection is made under 35 USC 103 over Bar-Shalom (IDS, Canadian application 2020200) in view of Xu et al. (Soft. Matter, 2012, 8: 3280-3294), Di Schiena (US 2012/0202767) and Pierce et al. (IDS, WO 92/14480), and Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), and Xu et al. (Soft. Matter, 2012, 8: 3280-3294).
The instantly claimed invention is broadly drawn to a method of alleviating a chronic wound in a subject comprising administering topically to the wound a composition comprising a granulocyte-macrophage colony-stimulating factor (GM-CSF) having at least 95% sequence identity to SEQ ID. No. 2, wherein the GM-CSF has a T115I substitution, wherein the substitution is positioned in accordance with the amino acid positions set forth in SEQ ID No. 1 (cl. 3), wherein the GM-CSF has a I1 17T substitution, wherein the substitution is positioned in accordance with the amino acid positions set forth in SEQ ID No. 1(cl. 4), wherein the chronic wound is a venous leg ulcer, venous foot ulcer, arterial leg ulcer, arterial foot ulcer, decubitus ulcer, pressure lesion, bedsore lesion, post-surgical ulcerous lesion, or a burn (cl. 5), further comprising evaluating the healing process of said chronic wound (cl. 6), wherein said composition 50 ug/g of said GM-CSF (cl. 11).   The method of claim 2, wherein said composition comprises 80 ug/g to 120 ug/g of said GM-CSF (Cl. 12). The method of claim 2, wherein said composition comprises 8-15% w/w of sucralfate (cl. 13).  The method of claim 2, 
	
Bar-Shalom teaches a preparation of a medicament comprising sucralfate for topical application to the skin or to any non-gastrointestinal, non-oral mucosal surface of an animal or human (abstract). Shalom teaches to use the medicament in the forms of a powder, paste, ointment, lotion, gel, cream, salve or other forms (abstract). They teach that the composition is for facilitation of tissue regeneration process for irritation, burns, ulceration of skin, connective tissue or non-GI, non-oral mucosa (abstract). Shalom teaches that sucralfate can be used as tissue regenerative, anti-allergic, anti-infective, antiviral, immunomodulating, antineoplastic and anti-inflammatory agent (page 1, lines 3-5). Shalom teaches that it has surprisingly been found that sucralfate exerts an anti-inflammatory effect when applied topically to the skin and to mucosal surface and that sucralfate exerts a beneficial effect on wounds when applied topically on epithelial surfaces outside the digestive extract (pg. 4, lines 1+ and pg. 5, lines16+). Bar-Shalom teaches does not teach treating wound healing comprising a hydrogel comprising sucralfate with HA and GM-CSF.
0.1 to 1000 ug per dose and that it can be in quantity according to need of a subject to be treated. Heslet teaches that HA can be 5 mg to 500 mg/ml (assuming a formulation is liquid) (page 32, lines 17+). Heslet teaches that sucralfate may be administered in a dosage ranging from 10 mg (0.01 g) to 5 grams/dose (page 3, lines29+) or 10mg to 500 mg/ml (page 33, line 2). Therefore, the teachings of Heslet explicitly or implicitly meet the limitations of GM-CSF, HA and sucralfate concentration or one skill in the art would be able to optimize the concentrations of GM-CSF, HA and sucralfate as per need of a patient. They teach that GM-CSF can be from about 75%-99% identical to the amino acid sequence of SEQ ID NO: 1 which is GM-CSF amino acid sequence (pg. 25). They teach that GM-CSF may be an analog thereof and that a number of analog are well known in the art including T115I and I117T substitution (see page 25, lines 16+). Haslet does not teach that the composition is a hydrogel. Additionally, it is well known in the art that GM-CSF promotes accelerated wound healing in mammals (Abstract, pg. 21-22). They teach that GM-CSF can be used for chronically granulating infected wounds which are typically resistant to repair (pg. 22 lines 27+) (see Pierce et al. (IDS, WO 92/14480)). It is noted that Pierce is to support the skill of the art and not as a prior art.
Xu et al. teach that hyaluronic acid is or nature’s most versatile and fascinating macromolecules and is an essential component of the natural extracellular matrix 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use HA to make a composition in hydrogel form for wound healing and repair as taught by Xu et al in a composition comprising GM-CSF, HA and sucralfate as taught by Heslet at al and Bar-Shalom for treating chronic wound in a subject in need thereof. It would have been obvious to use any analog of GM-CSF including a variant such as T117I or I117T to make the composition for wound healing as taught by Heslet for applying topically to treat for would healing as taught by Bar-Shalom.  Additionally, one would have been motivated to do so because each of Heslet et al and Shalom teach that sucralfate, HA and GM-CSF perform accelerated wound  healing and therefore, one would combine sucralfate, HA and GM-CSF for topical wound healing in a hydrogel form as taught by Xu et al. Further, one would have a reasonable expectation of success in using sucralfate, HA and GM-CSF for combining to treat wound healing in a composition for treating the wound healing. Therefore, the instantly claimed invention would have been obvious over the combined teaching of the art.
Before determining optimum or workable ranges of a parameter can be characterized as routine experimentation, that variable must first be established to be a In re Antonie, 559 F.2d 618, 195 U.S.P.Q. 6 (C.C.P.A. 1977)). Because the amount of GM-CSF, HA or SOS in a composition are a result-effective variable to obtain a topical hydrogel for wound healing, “it is not inventive to discover the optimum or workable ranges [of HA or SOS] by routine experimentation.” See M.P.E.P. § 2144.05, part II.A. (quoting In re Aller, 220 F.2d 454, 456, 105 U.S.P.Q. 233, 235 (C.C.P.A. 1955)). Once the Office has demonstrated that a variable is result-effective, it may conclude that modifying the value of that variable would have been prima facie obvious in the absence of evidence of criticality. See id. “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.” M.P.E.P. § 2144.05, part III.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), and Xu et al. (Soft. Matter, 2012, 8: 3280-3294) as applied to claims 2-6, 8, and 11-20 as above, and further in view of della Valle et al. (previously supplied, US Pat. No. 5,166,331).
The instantly claimed invention is broadly drawn to a method of 2, wherein the composition of method 2 further comprises an anesthetic, one or more antibacterial or antifungal agent.
The teachings of Bar-Shalom, Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), and Xu et al. (Soft. Matter, 2012, 8: 3280-3294) are summarized as set forth above. Neither Bar-Shalom, Heslet et al, nor Xu et al. (Soft. 
The reference della Valle et al. teach a wound healing therapeutic that comprises an anesthetic, analgesic, vasoconstrictor, antibacterial or anti-inflammatory agent. Additionally, it is well known to add an antibacterial or antifungal agent for a topical wound to avoid any bacterial or fungal infection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an anesthetic, antibacterial or antifungal agent as taught by della Valle et al in a wound healing composition comprising GM-CSF, HA and sucralfate as taught by Bar-Shalom, Heslet et al. and Xu et al. for treating chronic wound in a subject in need thereof. Additionally, one would have been motivated to do so because della Valle et al teach using an anesthetic, antibacterial or antifungal agent for reducing a chance for infection for the wound healing. Further, one would have a reasonable expectation of success in using an antibacterial, anesthetic or antifungal agent because it is well known in the art that an anesthetic, antibacterial or antifungal as a topical therapeutic for reducing a chance for wound infection. Therefore, the invention would have been obvious to one ordinary skill in the art over the combined teachings of the art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646